       Case 1:20-cv-01004-JPC-KHP Document 17 Filed 10/08/20 Page 1 of 6




                                                      U.S. Department of Justice
                                  10/08/2020          United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, NY 10007


                                                      October 7, 2020


BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                               Re: Diana C. Vidal o/b/o Chanel Vidal v. Saul
                                   20 Civ. 1004 (JPC) (KHP)

Dear Judge Parker:

        The administrative record is due to be filed in the above-referenced Social Security case
by October 13, 2020. We write respectfully to request that the time to file the record be
adjourned for 60 days, until December 14, 2020. As explained in the enclosed declaration of
Jebby Rasputnis, the Executive Director of the Social Security Administration’s (“SSA’s”)
Office of Appellate Operations, due to the pandemic, almost all SSA employees are teleworking,
and although SSA has made progress in addressing the backlog of administrative records to be
prepared, it still faces significant challenges. Because the record in this case is a paper record, it
cannot be prepared remotely. SSA has advised us that its current ability to prepare paper record
cases is limited, but it is attempting to locate and prepare the record in this case. Recognizing the
multiple extensions of the time that have been granted to file the record, we have asked SSA to
prioritize preparation of this record.

        We have explained the reason for the delay to the plaintiff, who is proceeding pro se, but
she has not agreed to the adjournment request, stating that she does not want any more delays in
this case. Two prior adjournments were granted in this case.

  APPLICATION GRANTED: Defendant's deadline to the file administrative
  record is hereby extended to December 14, 2020. The Clerk of Court is requested to
  mail a copy of this endorsement Pro se Plaintff.




                                                                                      10/08/2020
       Case 1:20-cv-01004-JPC-KHP Document 17 Filed 10/08/20 Page 2 of 6

                                                                               Page 2


       We appreciate the Court’s consideration of this request.

                                            Respectfully,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                     By:            s/ Susan D. Baird
                                            SUSAN D. BAIRD
                                            Assistant United States Attorney
                                            tel. (212) 637-2713
                                            Susan.Baird@usdoj.gov


Enc.
cc:    By Mail and Email

       Diana C. Vidal
       2505 Aquaduct Avenue, Apt. 3H
       Bronx, NY 10468

       RVidal1973@gmail.com
      Case 1:20-cv-01004-JPC-KHP Document 17 Filed 10/08/20 Page 3 of 6




                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March, the Social Security Administration restricted physical access to

       our buildings because of the COVID-19 pandemic. In order to protect the health and

       safety of our employees and our community, we have kept our employees on maximum

       telework, only authorizing limited in-office work since that time. The OAO’s office in

       Falls Church, Virginia – which is home to OAO’s Division of Civil Actions – is included

       in this restriction. Prior to the pandemic, the Division of Civil Actions worked out of the

       Falls Church office, with the support of three (3) contracted transcription typing services,

       to complete CARs using a manual, paper, process.

       RECENT PROGRESS IN PRODUCING CARS

   3) After much work, we have redesigned our business processes to allow for a mostly

       virtual CAR preparation process. These new approaches required us to modify and test

       technology, retrain staff, and modify blanket purchasing agreements with the

       transcription typing services we rely on for transcripts of agency hearings. It has taken us

       some time and more than one try, but we now have a virtual process that has enabled us

       to ramp up our CAR production commensurate with the capacity of our transcription

       typing services. In August, we processed more than 1,100 cases and we expect to


Page 1 of 4
      Case 1:20-cv-01004-JPC-KHP Document 17 Filed 10/08/20 Page 4 of 6




       continue increasing our productivity. We will soon surpass our pre-pandemic production

       rates of 300-400 per week - during the last week of August, we produced 396 CARs.

   4) The effects of the COVID-19 pandemic also resulted in staffing and processing problems

       for our transcript typing service contractors. These contractors are a necessary part of the

       CAR preparation process because the agency does not have staff to produce hearing

       transcripts. The agency is supporting its existing contractors in hiring new staff by

       expediting their suitability investigations and credentialing. We are also seeking

       additional contracts.

   5) We have recently finalized an additional contract such that we are now working with four

       contracted transcription typing services. We are also working to add another contract

       with a transcription typing service vendor in order to bring our total number of

       transcription contracts to five.

   6) As we work internally to increase productivity, we are communicating information about

       our workload to important stakeholders. In July, we met with several representatives

       from the National Organization of Social Security Claimants’ Representatives. On

       August 25th, I wrote to the Director of the Administrative Office of the United States

       Courts with information about the effect of our difficulties on the courts and to stress that

       agency leadership is mindful of the importance of judicial review to claimants and

       committed to increasing our CAR production.

       CURRENT CHALLENGES

   7) Backlog: Last year, we produced approximately 16,900 new CARs. This year, despite

       our pandemic-related production delays, we have already completed approximately

       11,000, and we continue to increase our productivity. However, the number of new

Page 2 of 4
           Case 1:20-cv-01004-JPC-KHP Document 17 Filed 10/08/20 Page 5 of 6




            complaints in the district courts has increased, and we are seeing receipts in excess of

            prior years. In fiscal 2019, district court complaints filed against the agency averaged

            1,440 per month. As comparison, PACER1 shows 2,435 new cases in July and 2,339 in

            August. The backlog of work that built up during the past six months is daunting. At the

            end of August, we had more than 8,000 new court cases waiting to be processed. We

            publish quarterly information on our workloads at

            https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.ht

            ml.

       8) Prioritizing Cases Using the New Process: Due to the multiple changes to our process,

            our staff had difficulty separating the oldest cases from the newer cases when

            transmitting audio files to the contracted transcription typing service. Although we now

            have an organizational system in place to ensure that cases are transmitted in age-order to

            our contract typing services, each contractor works at a different speed based on their

            individual staffing challenges. Rather than hold completed transcripts returned from the

            vendors to place them in age order, our staff processes transcripts as soon as they receive

            them so as not to further delay any CAR filings. As our organization system continues to

            improve the processing order, we expect that disparities between case filing dates and

            CAR completion dates will decrease. We continue to focus our efforts on processing the

            most aged cases.

       9) Capacity of Contracted Transcription Typing Services: The pandemic affected the

            private companies with which we had contracted for transcription typing services.

            Although we have been working with the existing contractors to increase their capacity,



1
    National search of district court new civil actions with nature of suit codes 862-865, performed 9/6/2020.

Page 3 of 4
      Case 1:20-cv-01004-JPC-KHP Document 17 Filed 10/08/20 Page 6 of 6




       have effectuated a new contract, and are working to complete a fifth contract, our

       contractors have finite capacity to deliver hearing transcripts. Moreover, we cannot

       control the impact of the pandemic on their workforce.

   10) At this time, the timeframe for delivering a CAR in any individual case has improved.

       Although we remain subject to some constraints, we continue to work on increasing

       productivity to the best of our ability. We ask for continued patience as we work to add

       transcription capacity, increase our production of CARs, and address rising court case

       filings.

   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.



   Dated September 11, 2020                         ____________________________
                                                              Jebby Rasputnis




Page 4 of 4
